UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4801


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JONATHAN RAY ALLEN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:11-cr-00192-RAJ-TEM-1)


Submitted:   June 23, 2014                 Decided:    June 27, 2014


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory B. English, THE ENGLISH LAW FIRM, PLLC, Alexandria,
Virginia, for Appellant.  Dana J. Boente, Acting United States
Attorney, William D. Muhr, Assistant United States Attorney,
Kathleen Imbriglia, Third Year Law Student, Norfolk, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jonathan     Ray     Allen        appeals      his     convictions        of

conspiracy      to     interfere    with    commerce       by   robbery,        18    U.S.C.

§§ 2,    1951(a)       (2012);    nine     counts    of    Hobbs     Act    robbery,     18

U.S.C. §§ 2, 1951(a); and nine counts of brandishing a firearm

during a crime of violence, 18 U.S.C. §§ 2, 924(c)(1)(A)(ii)

(2012).         He     argues     that    the     district      court       should      have

suppressed       the    out-of-court       identifications           made    by      several

witnesses      and     precluded    these    witnesses        from    identifying        him

during trial because the photo arrays impermissibly highlighted

him due to variations in the exposure of the photograph and the

color of his shirt.         After review of the record, we affirm.

               We review the district court’s factual findings for

clear error and its legal conclusion that the identifications

were admissible de novo.                 United States v. Saunders, 501 F.3d

384, 389 (4th Cir. 2007).                “Due process principles prohibit the

admission at trial of an out-of-court identification obtained

through procedures ‘so impermissibly suggestive as to give rise

to      a       very      substantial            likelihood          of      irreparable

misidentification.’”            Id. (quoting Simmons v. United States, 390

U.S.    377,    384    (1968)).      If    the    identification          procedure     was

unduly suggestive, the identification is admissible if it “was

nevertheless          reliable     in      the      context     of        all     of    the

circumstances.”          Id. at 389-90.           Where a witness’ out-of-court

                                            2
photo   identification       is    unreliable        and   inadmissible,       any   in-

court identification is also inadmissible.                   Simmons, 390 U.S. at

383-84; see Saunders, 501 F.3d at 390.

            The record supports the district court’s finding that

any variation in appearance in the various photo arrays between

Allen’s   photos    and     the   others       was   insignificant      and    did   not

render the photo arrays themselves unduly suggestive.                         Moreover,

the procedures used by police in displaying the arrays reinforce

this conclusion.        See United States v. Gray, 491 F.3d 138, 148

(4th    Cir.    2007)     (holding   this       court      may    consider     evidence

introduced       during      later    proceedings            that     confirms       the

correctness of the district court’s findings).

            Accordingly, we affirm the district court’s judgment.

We   dispense    with     oral    argument      because     the     facts    and   legal

contentions are adequately presented in the material before this

court and argument will not aid the decisional process.

                                                                               AFFIRMED




                                           3